—In a proceeding pursuant to Family Court Act § 413, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered April 20, 1993, which, inter alia, directed him to pay $302 per week in child support.
Ordered that the order is affirmed, with costs.
The parties had an out-of-wedlock child from their short-*624term relationship. The father contends that application of the Child Support Standards Act (see, Family Ct Act §413) was unjust and inappropriate because the parties had never lived together and that the award, which was 17% of $80,000, was more than the needs of a two-year-old child. We disagree. The father does not fall within the exceptions set forth in Family Court Act § 413 (1) (b), (f), and the application of the statutory formula was not unjust or inappropriate (see, Matter of Kathy G. J. v Arnold D., 116 AD2d 247, 257). We have reviewed the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Copertino and Hart, JJ., concur.